940 F.2d 663
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Willie B. GUESS, Defendant-Appellant.
No. 89-6507.
United States Court of Appeals, Sixth Circuit.
July 24, 1991.

1
Before BOGGS, Circuit Judge, LIVELY, Senior Circuit Judge, and CLELAND, District Judge.*

ORDER

2
Willie B. Guess, a federal prisoner, appeals from the sentence imposed by the district court following his firearms conviction.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, the panel unanimously agrees that oral argument is not necessary.  Fed.R.App.P. 34(a).  In addition, counsel for all parties have waived oral argument.


3
In August 1989, Guess pled guilty, pursuant to a Fed.R.Crim.P. 11 plea agreement, to one count of knowingly possessing a firearm not registered to him in violation of 26 U.S.C. Sec. 5861(d).  He was sentenced to 23 months incarceration plus two years of supervised release.  Guess has filed a timely appeal.  He asserts that the district court erred in failing to grant him a two level reduction in his offense level for acceptance of responsibility pursuant to U.S.S.G. Sec. 3E1.1.


4
Upon review, we conclude that the district court's denial of the downward adjustment for acceptance of responsibility was not clearly erroneous.  See U.S.S.G. Sec. 3E1.1;  United States v. Wilson, 878 F.2d 921, 923 (6th Cir.1989).


5
Accordingly, the district court's judgment is hereby affirmed.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Robert H. Cleland, U.S. District Judge for the Eastern District of Michigan, sitting by designation